        Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 1 of 14




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



 JENNIFER A. HADSALL, Regional Director of Region
 18 of the National Labor Relations Board, for and on
 behalf of the NATIONAL LABOR RELATIONS
 BOARD,
                                                               Civil No.      3:21-cv-9
                                        Petitioner

 v.

 ADT, LLC,

                                        Respondent



                PETITION FOR INJUNCTION UNDER SECTION 10(j)
            OF THE NATIONAL LABOR RELATIONS ACT, AS AMENDED


       Jennifer A. Hadsall, Regional Director for Region 18 of the National Labor Relations

Board (the Board), petitions this Court on behalf of the Board for injunctive relief pursuant to

Section 10(j) of the National Labor Relations Act (the Act), pending the final disposition of the

Board’s administrative complaint against ADT, LLC (Respondent). 29 U.S.C.§ 160(j). The

complaint charges that Respondent violated and continues to violate Section 8(a)(5) of the Act,

which prohibits employers from engaging in the following unfair labor practices: failing and

refusing to bargain collectively and in good faith with the exclusive-collective bargaining

representative of its employees. 29 U.S.C. § 158(a)(1) and (5).

       In support of this Petition for Injunction (Petition) under the Act, Petitioner respectfully

shows as follows:




                                                 1
         Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 2 of 14




        Jurisdiction

        1.       Petitioner is the Regional Director of Region 18 of the Board, an agency of the

United States, and files this Petition for and on behalf of the Board.

        2.       Jurisdiction of this proceeding is conferred upon this Court by Section 10(j) of the

Act. 29 U.S.C. § 160(j). Section 10(j) grants the Board the power, upon issuance of the

complaint described below in paragraph 5, to petition any United States District Court, within

any district wherein the unfair labor practices in question are alleged to have occurred or wherein

such person resides or transacts business, for appropriate temporary relief or restraining order. Id.

Upon the filing of any such petition, Section 10(j) directs the Court to cause notice to be served

upon such person, and thereupon confers jurisdiction upon the Court to grant to the Board such

temporary relief or restraining order where it deems such relief just and proper. Id.

        3.       At all material times, Respondent has been a corporation with an office and place

of business in Janesville, Wisconsin (Respondent’s facility), and has been engaged in the

business of installation and service of residential and commercial security systems within this

judicial district.

        Underlying Charges, Complaints, and Administrative Proceedings to Date

        4.       The International Brotherhood of Electrical Workers, Local Union No. 364, AFL-

CIO, (the Union), pursuant to the provisions of the Act, filed the following charges with the Board

alleging that Respondent has engaged in, and is engaging in, unfair labor practices within the

meaning of the below-specified sections of the Act. Copies of the charges are attached as exhibits to

this Petition as identified in the below table.




                                                  2
        Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 3 of 14




 Case Number       Date Filed          Section of the Act                          Exhibit No.

 18-CA-264654 August 14, 2020          8(a)(1) and (5)                             1

                                       (29 U.S.C. § 158(a)(1) and (5))

 18-CA-266951 October 1, 2020          8(a)(1) and (5)                             2

                                       (29 U.S.C. § 158(a)(1) and (5))



       5.      On October 23, 2020, following a field investigation during which all parties had

an opportunity to submit evidence, Petitioner, acting on behalf of the General Counsel for the

Board pursuant to authority delegated to Petitioner, issued an Order Consolidating Cases,

Consolidated Complaint and Notice of Hearing pursuant to Section 10(b) of the Act in Cases 18-

CA-264654 and 18-CA-266951 alleging that Respondent engaged in, and is engaging in unfair

labor practices within the meaning of Section 8(a)(1) and (5) of the Act. 29 U.S.C. §§ 160(b) and

158(a)(1), (5) and scheduling the hearing to commence on December 9, 2020. A copy of the

Order Consolidating Cases, Consolidated Complaint and Notice of Hearing is attached as Exhibit

3.

       6.      On October 30, 2020, pursuant to Respondent’s request, Petitioner issued an

Order Rescheduling Hearing, rescheduling the hearing to commence on December 16, 2020. A

copy of this Order is attached as Exhibit 4.

       7.      On December 15, 2020, pursuant to Respondent’s emergency motion and with the

consent of all parties, Petitioner issued a second Order Rescheduling Hearing, setting the date for

hearing as January 20, 2021. A copy of this Order is attached as Exhibit 5.

       8.      The hearing in this matter is scheduled to open on January 20, 2021, in front of

Administrative Law Judge Michael A. Rosas. At the conclusion of the hearing, the


                                                3
        Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 4 of 14




Administrative Law Judge will issue a decision and recommended order. The order will be

appealable to the Board and will have no force or effect absent further action by the Board.

       Allegations to be Litigated in the Underlying Administrative Proceeding for which
       Injunctive Relief is Being Sought

       9.       In the underlying administrative proceeding in Cases 18-CA-264654 and 18-CA-

266951, Petitioner will show a likelihood of success of establishing the following:

Respondent is an Employer Under the Act

       (a)      As noted above in paragraph 3, at all material times, Respondent has been a

corporation with an office and place of business in Janesville, Wisconsin, and has been engaged

in the business of installation and service of residential and commercial security systems.

       (b)      Annually, Respondent, in conducting its business operations described above in

paragraph 9(a), derived gross revenues in excess of $500,000 from the sale and service of retail alarm

systems.

       (c)      During the same period described above in subparagraph 9(b), Respondent, in

conducting its operations described above in subparagraph 9(a), purchased and received at its

Janesville, Wisconsin, facility goods valued in excess of $5,000 directly from points outside the State

of Wisconsin.

       (d)      At all material times, Respondent has been an employer engaged in commerce within

the meaning of Section 2(2), (6), and (7) of the Act. 29 U.S.C § 152(2), (6), (7).

The Union is a Labor Organization Under the Act

       (e)      At all material times, the Union has been a labor organization within the meaning

of Section 2(5) of the Act. 29 U.S.C. § 152(5).




                                                  4
         Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 5 of 14




Respondent’s Supervisors

        (f)    The individuals listed below are supervisors of Respondent within the meaning of

Section 2(11) of the Act and held the positions listed next to their names at all material times. 29

U.S.C. § 152(11).

 Name                           Job Title

 James Nixdorf                  Director of Labor Relations

 Matt Ides                      Team Manager High Volume Install

 Shawn Bell                     General Manager – Sales

 Gary Talma                     General Operations Manager


Unit Description, Union Certification, and Union Section 9(a) Status

        (g)    The following employees of Respondent (the Unit) constitute a unit appropriate

for the purposes of collective bargaining within the meaning of Section 9(b) of the Act. 29

U.S.C. § 159(b):

                       All full-time and regular part-time installers, technicians
                       and service personnel employed by Employer at its
                       Janesville, Wisconsin, facility, who are regularly assigned
                       to work in the service territory of Respondent’s former
                       Rockford, Illinois, facility; but excluding all office clerical
                       employees, professional employees, guards, and
                       supervisors as defined in the Act, and all other employees.

        (h)    At all material times since about October 21, 1994, Respondent has recognized

the Union as the exclusive collective-bargaining representative of the Unit. This recognition has

been embodied in successive collective-bargaining agreements, the most recent of which was

effective from September 1, 2017, to August 31, 2020 (the Agreement).

        (i)    At all material times, based on Section 9(a) of the Act, the Union has been the

exclusive collective-bargaining representative of the Unit. 29 U.S.C. § 159(a).

                                                  5
        Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 6 of 14




Respondent Transferred the Bargaining Unit to a New Facility then Unlawfully Withdrew
Recognition from the Union
       (j)     About August 2019, Respondent closed its Rockford, Illinois, facility and

transferred the Unit to Respondent’s newly created facility in Janesville, Wisconsin.

       (k)     About August 2019, Respondent closed its Madison, Wisconsin, facility and

transferred the unrepresented employees from that facility (the Madison employees) to

Respondent’s newly created facility in Janesville, Wisconsin.

       (l)     At all material times since August 2019, Respondent continued to treat the Unit as

separate and distinct from the Madison employees in terms of wages, hours, and working

conditions.

       (m)     On June 22, 2020, Respondent, by its Director of Labor Relations James Nixdorf,

in writing, informed the Union that it planned to withdraw recognition of the Union as the

exclusive collective-bargaining representative of the Unit after the Agreement expired on August

30, 2020.

       (n)     On about September 1, 2020, Respondent withdrew recognition of the Union as

the exclusive collective-bargaining representative of the Unit.

Respondent’s Unlawful Unilateral Changes


       (o)     About September 2020, Respondent:

                      i.      Changed the wages for the Unit;

                      ii.     Changed how overtime is earned for the Unit;

                      iii.    Changed the manner in which the Unit accrues and uses paid time

                              off;

                      iv.     Made the Unit eligible for its bonus system offered to

                              unrepresented employees; and
                                                6
         Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 7 of 14




                        v.      Made additional changes to the terms and conditions of

                                employment of the Unit that are currently unknown to Petitioner.

        (p)     The subjects set forth above in paragraphs 9(o)(i)-(v) relate to wages, hours, and

other terms and conditions of employment of the Unit and are mandatory subjects for the

purposes of collective bargaining.

        (q)     Respondent engaged in the conduct described above in paragraphs 9(o)(i)-(v)

without prior notice to the Union and/or without affording the Union an opportunity to bargain

with Respondent with respect to this conduct.


Sections of the Act Violated

        10.     By the conduct described above in subparagraphs 9(m)-(q), Respondent has been

failing and refusing to bargain collectively and in good faith with the exclusive collective-

bargaining representative of its employees within the meaning of Section 8(d) of the Act in

violation of Section 8(a)(1) and (5) of the Act. 29 U.S.C. § 158(d), (a)(1), (a)(5).

Board and District Court Jurisdiction Over Violations


        11.     The unfair labor practices of Respondent described above affect commerce within

the meaning of Section 2(6) and (7) of the Act. 29 U.S.C. § 152(6) and (7).

        12.     The unfair labor practices of Respondent described above in paragraphs 9-10 took

place within this judicial district.

        Injunctive Relief is Just and Proper

        13.     Respondent’s unfair labor practices, as described above in paragraphs 9-10, have

and are continuing to irreparably harm employees in the exercise of the rights guaranteed them



                                                 7
         Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 8 of 14




by Section 7 of the Act. 29 U.S.C. § 157. More particularly, Respondent’s unfair labor practices

have caused and will continue to cause the following harm:

        (a)    Respondent’s withdrawal of recognition is likely to irreparably erode employees’

 support for their chosen representative over time because the Union is unable to protect the

 employees or affect their working conditions while the case is pending before the Board.

        (b)    The employees predictably will shun the Union because their working conditions

will have been virtually unaffected by collective bargaining for many months, if not years, and

they will have little, if any, reason to support the Union.

        (c)     Respondent’s unilateral changes will cause employee disaffection, as the Union

will be perceived as ineffective in the face of such changes to terms and conditions of

employment. This will convey to employees that the Union is powerless to effectively represent

them.

        (d)     While Respondent is benefiting from its unlawful refusal to recognize or bargain

pending Board litigation, the unit employees will contemporaneously and irreparably suffer the

loss of the benefits of good-faith collective bargaining and representation by their chosen Union.

        (e)      In addition to Respondent’s unilateral changes to wages and benefits,

Respondent’s withdrawal of recognition from the Union has resulted in employees losing the

contractual just-cause grievance procedure, the loss of Union representation in disciplinary

meetings, and the loss of any say in Respondent’s changes in the terms and conditions of

employment. Moreover, the refusal to recognize and bargain has potentially delayed any

successor contract.

        (f)      With a weakened union, a final Board bargaining remedy will be unable to

recreate the original status quo with the same relative position of the bargaining parties. In those



                                                  8
         Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 9 of 14




circumstances, no meaningful, productive good-faith bargaining will occur under the Board’s

final order.

        (g)      The lost support will in turn make the Board’s final bargaining order ineffectual,

leading to remedial failure.

        14.    An order requiring Respondent to immediately recognize the Union is necessary

to prevent the irreparable erosion of the Union’s majority support given Respondent’s course of

unlawful conduct in this matter. Additionally, such an order is necessary to prevent irreparable

harm to employees through their loss of the benefits of collective bargaining during Board

litigation.

        15.    An order requiring the immediate recognition of the Union is necessary to prevent

Respondent from defeating the collective-bargaining process and employees’ statutory rights

through its illegal conduct. Unless Respondent is forced to recognize the Union and bargain in

good faith, the Union will lose the support needed to bargain effectively when the Board

ultimately issues a bargaining order. Recognition of the Union requires, among other things, the

immediate recognition of the Union as the bargaining unit representative, ceasing and desisting

the making of unilateral changes, and rescinding, upon request by the Union, any unilateral

changes made during the period following unlawful withdrawal of recognition. These remedies

will likely be more burdensome with the passage of time and therefore prompt restoration under

an injunction will prevent this likely remedial failure.

        16.    Unless injunctive relief is immediately obtained, it can fairly be anticipated that

employees will permanently and irreversibly lose the benefits of the Board’s processes and the

exercise of statutory rights for the entire period required for Board adjudication, a harm which

cannot be remedied in due course by the Board.



                                                 9
        Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 10 of 14




       17.     The Court’s grant of a Section 10(j) injunction will maintain and restore the

Union’s legitimate level of support, preserve the efficacy of the Board’s final order, preserve the

employees’ choice of the Union as their bargaining representative, and prevent further

undermining of the collective-bargaining process and damage to the Board’s remedial powers.

29 U.S.C § 160(j).

       18.     There is no adequate remedy at law for the irreparable harm being caused by

Respondent’s unfair labor practices, as described above in paragraphs 9-10.

       19.     Granting the temporary injunctive relief requested by Petitioner will cause no

undue hardship to Respondent.

       20.     In balancing the equities in this matter, if injunctive relief is not granted, the harm

to the employees, to the public interest, and to the purposes and policies of the Act, outweighs

any harm that the grant of injunctive relief will work on Respondent.

       21.     Upon information and belief, it may be fairly anticipated that unless Respondent’s

conduct of the unfair labor practices described in paragraphs 9-10 is immediately enjoined and

restrained, Respondent will continue to engage in those acts and conduct, or similar acts and

conduct constituting unfair labor practices.

       22.     Upon information and belief and in accordance with the purposes of Section 10(j)

of the Act, 29 U.S.C. § 160(j), it is essential, just, proper, and appropriate for the purposes of

effectuating the policies of the Act and avoiding substantial, irreparable and immediate injury to

such policies, to the public interest, and to Respondent’s employees, that Respondent be enjoined

and restrained as requested below, pending final disposition of the matters presently pending

before the Board.




                                                 10
       Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 11 of 14




       Relief Requested


       WHEREFORE, PETITIONER REQUESTS:
       1.      That the Court issue an Order, directing Respondent to appear before this Court,

at a time and place fixed by the Court, and show cause, if any there be, why, pending final

adjudication by the Board of the matters pending before the Board in Cases 18-CA-264654 and

18-CA-266951, a temporary injunction should not issue:

       (a)     Directing and ordering Respondent to cease and desist from:

                     i.       Refusing to recognize and bargain in good faith with the Union in

                              the following unit: All full-time and regular part-time installers,

                              technicians, and service personnel employed by the Employer at its

                              Janesville, Wisconsin, facility, who are regularly assigned to work

                              in the service territory of the Employer’s former Rockford, Illinois,

                              facility; but excluding all office clerical employees, professional

                              employees, guards, and supervisors as defined in the Act, and all

                              other employees;

                    ii.       Making unilateral changes in terms and conditions of employment

                              of the unit employees without first providing notice to the Union

                              and bargaining in good faith to agreement or impasse; and

                   iii.       In any other like or related manner interfere with, restraining or

                              coercing employees in the exercise of their Section 7 rights.

       (b)     And further directing and affirmatively ordering Respondent, pending final Board

               adjudication, to:




                                                11
Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 12 of 14




           i.     Immediately recognize the Union as the exclusive collective-

                  bargaining representative of the employees in the following unit:

                  All full-time and regular part-time installers, technicians, and

                  service personnel employed by the Employer at its Janesville,

                  Wisconsin, facility, who are regularly assigned to work in the

                  service territory of the Employer’s former Rockford, Illinois,

                  facility; but excluding all office clerical employees, professional

                  employees, guards, and supervisors as defined in the Act, and all

                  other employees;

          ii.     Immediately upon request, bargain collectively and in good faith

                  with the Union as the exclusive representative of the employees in

                  the Unit with respect to wages, hours and other terms and

                  conditions of employment;

         iii.     At the Union’s discretion and upon its request, rescind any or all of

                  the unilateral changes made after August 31, 2020;

         iv.      Within five (5) days of the issuance of the District Court’s order,

                  electronically distribute the District Court’s order to all of the

                  Rockford employees and post copies at its Janesville, Wisconsin,

                  facility in all places where notices to employees are normally

                  posted and maintain those postings during the Board’s

                  administrative proceeding free from all obstructions and

                  defacements; and grant all employees free and unrestricted access

                  to said postings;



                                      12
       Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 13 of 14




                  v.        Within ten (10) days of the issuance of the District Court’s order,

                            hold a mandatory meeting or meetings through video conference or,

                            with the Union’s consent, in person at its facility, on work time with

                            the above unit of employees, scheduled to ensure the widest

                            possible participation, at which the District Court’s order is to be

                            read to the employees by a responsible management official, or at

                            the Respondent’s option, by a Board Agent in that official’s

                            presence; and

                 vi.        Within fifteen (15) days of the issuance of the District Court’s

                            Decision and Order, file with the District Court and serve upon the

                            Regional Director of Region 18 of the Board, a sworn affidavit

                            from a responsible official describing with specificity the manner in

                            which Respondent has complied with the terms of the Court’s

                            decree, including the locations of the posted documents and the date

                            and time that the order was read to employees.

       2.     That the Court grant such further relief as may be just and proper;

       3.     That the Court grant expedited consideration to this petition, consistent with 28

U.S.C. § 1657(a) and the remedial purposes of Section 10(j) of the Act. 29 U.S.C § 160(j).


                                                    Dated at Minneapolis, Minnesota, this 7th
                                                    day of January, 2021.

                                                    /s/ Jennifer A. Hadsall
                                                    Jennifer A. Hadsall, Regional Director
                                                    National Labor Relations Board, Region 18
                                                    Federal Office Building
                                                    212 3 rd Avenue S, Suite 200
                                                    Minneapolis, MN 55401


                                               13
       Case: 3:21-cv-00009-jdp Document #: 1 Filed: 01/07/21 Page 14 of 14




Presented by:

/s/ Tabitha E. Boerschinger
New York Bar No.: 4070181
Attorney for Petitioner
National Labor Relations Board, Region 18
310 W. Wisconsin Avenue, Suite 450W
Milwaukee, WI 53203
Telephone: (414) 930-7193
Fax: (414) 297-3880
E-Mail: tabitha.boerschinger@nlrb.gov

/s/ David J. Stolzberg
New York Bar No.: 4988747
Attorney for Petitioner
National Labor Relations Board, Region 18
212 3 rd Avenue S, Suite 200
Minneapolis, MN 55401
Telephone: 202-568-4314
Fax: 612-348-1785
E-mail: david.stolzberg@nlrb.gov




                                            14
